NO. 12-01-00170-CR

NO. 12-01-00171-CR


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS


AARON LAMON MUSE,§
	APPEAL FROM THE 7TH
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE§
	SMITH COUNTY, TEXAS




PER CURIAM
 This appeal is being dismissed for want of jurisdiction because Appellant has failed, after
notice, to supplement the clerk's record with an appealable order.  Appellant appeals from the trial
court's denial of his nunc pro tunc motion.  The denial of a motion for entry of judgment nunc pro
tunc is not an appealable order.  Allen v. State, 20 S.W.3d 164, 165 (Tex. App.- Texarkana 2000, 
pet. denied); cf. Shadowbrook Apartments v. Abu-Ahmad, 783 S.W.2d 210, 211 (Tex. 1990) (in
a civil case, court is without jurisdiction to entertain appeal from denial of motion for judgment nunc
pro tunc).  On September 25, 2001, pursuant to Tex. R. App. P. 37.2 and 44.3, Appellant was
notified that the clerk's record did not contain an appealable order and given until October 10, 2001
to supplement the clerk's record to show the jurisdiction of the Court.  Appellant was further notified
that his failure to timely supplement the record would result in the dismissal of this appeal.
	As of October 19, 2001, Appellant has neither supplemented the record nor otherwise
adequately responded to this Court's notice.  Because no order demonstrating that Appellant has
properly invoked this Court's jurisdiction is contained in the clerk's record, we dismiss the appeal
for want of jurisdiction.  See Tex. R. App. P. 26.2, 34.5(a)(5), 44.3.        
Opinion delivered October 24, 2001.
Panel consisted of Davis, C.J., Worthen, J., and Griffith, J.

DO NOT PUBLISH